DLD-299                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-2782
                                       ___________

                              IN RE: RAVANNA S. BEY,

                                                    Petitioner
                       ____________________________________

                           On a Petition for Writ of Mandamus
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 27, 2013

               Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                              (Opinion filed: July 23, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Ravanna Stephens Bey, Jr., proceeding pro se and in forma pauperis, petitions for

a writ of mandamus compelling the Superior Court of New Jersey for Atlantic County to

dismiss its ongoing criminal proceeding against Bey for lack of jurisdiction. 1


1
 Bey has been indicted for third degree forgery, uttering a forged instrument, and third
degree theft by deception stemming from an episode where Bey allegedly cashed a check
on which the name of the intended payee was altered. In his petition, Bey asserts that the
                                            1
       Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

“A petitioner seeking the issuance of a writ of mandamus must have no other adequate

means to obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       In this matter, Bey has not shown that he has a clear and indisputable right to have

this Court compel the Superior Court of New Jersey to dismiss his criminal proceeding.

See id. Further, mandamus typically may be “used to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its

duty to do so.” In re Diet Drugs, 418 F.3d at 378 (internal quotation marks omitted). The

Superior Court of New Jersey is not an “inferior court” of this Court, and, except in

limited circumstances, federal courts do not have the power to compel state courts to act

in a particular way. See Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398

U.S. 281, 286 (1970); Younger v. Harris, 401 U.S. 37, 45 (1971); In re Grand Jury

Proceedings, 654 F.2d 268, 278-79 (3d Cir. 1981). Accordingly, we deny Bey’s petition

for a writ of mandamus compelling the Superior Court of New Jersey to dismiss the

criminal proceedings against him.




Superior Court of New Jersey does not have jurisdiction over him, as he is a “Moorish
American” citizen, and is not subject to the jurisdiction of the courts of the United States
per the laws of the Moorish American National Republic, the Thirteenth Amendment of
the United States Constitution, and the Emancipation Proclamation. The Superior Court
                                              2
of New Jersey has rejected this argument.
                                            3